985 So. 2d 1209 (2008)
D.S., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-3064.
District Court of Appeal of Florida, Third District.
July 9, 2008.
Bennett H. Brummer, Public Defender, and Harvey J. Sepler, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Nikole Hiciano, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and SUAREZ and SALTER, JJ.
*1210 PER CURIAM.
Affirmed. See State ex rel. Schieres v. Nimmons, 364 So. 2d 1262, 1263 (Fla. 1st DCA 1978).